FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2007 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F ü Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No ü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A JA Solar Holdings Co., Ltd. Jinglong Group Industrial Park Jinglong Street Ningjin, Hebei Province 055550 The People’s Republic of China This Form 6-K consists of: 1. A press release on entering into new Sales Agreement with Solaria for up to 60MW in 2008 by JA Solar Holding Co., Ltd.(the “Registrant”); and 2. A press release on JA Solar Promotes Dr. Qingtang Jiang to Acting CTO; each made by the Registrant in English on December 21, 2007. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. JA Solar Holdings Co., Ltd. By/s/ Huaijin Yang Name:Huaijin Yang Title:Chief Executive Officer Date: December 24, 2007 3 JA Solar Signs Sales Agreement with Solaria for up to 60MW in 2008 Hebei, China, December 21, 2007–
